DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 62 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colantonio et al. (Pub. No.: US 2016/0375813 A1).
Regarding claim 62 (Currently Amended), Colantonio discloses a vehicle control system comprising an electronic processor (90, FIG. 6), the processor comprising an input port for receiving data from a loading apparatus (Mobile drive units 20, FIG. 5) concerning at least one of weight, dimensions, volume, or location of a load placed or to be placed by the loading apparatus into or onto an associated vehicle in which the vehicle control system is fitted (¶ 78), and is programmed to use the data received from the loading apparatus to make control adjustments such that the associated vehicle maintains stability (See FIGS. 1-4 and 14);
 	wherein the electronic processor is programmed to use the data received form the loading apparatus to make an automatic control intervention comprising the application of at least one vehicle brake (“This state information may include, but is not limited to, the position, velocity, direction and the braking capabilities of the transmitting mobile drive units.”  ¶ 62).

Allowable Subject Matter
Claims 63, 64 and 66 – 84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 85 – 96 and 98 – 106 are allowed.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.  Applicants have failed to include intervening claim 63 of allowable claim 65.  As a result, the claim 62 is still rejected by Colantonio et al. (Pub. No.: US 2016/0375813 A1) as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663